Appellees in their motion for rehearing still insist that their demand had not become stale, because there is no evidence in the record that the heirs of Mrs. Willis had notice of the repudiation of the alleged trust in their favor by William R. Willis, the grantee in the certificate and patent, and those claiming under him.
It is true, no witness testifies to such knowledge on the part of these heirs, but it does appear that William R. Willis, as shown in the original opinion, conveyed the certificate and land as his own, both before and after the issuance of the patent in his name; and at the time of these conveyances, John Willis, the heir of Mrs. Willis, under whom appellees claim, then lived with or near his father, and continued to so live for a number of years thereafter. Both John Willis and William R. Willis died years before the institution of this suit, and we *Page 347 
may suppose that all others who would likely have had knowledge of such actual notice, had it existed, have also long since died.
Under these circumstances, we think it should be presumed that John Willis had notice that the certificate and patent had been issued in the name of his father, vesting the legal title to this land in him, and that he had repudiated any claim that the heirs of his wife might have, by conveying it as his own as far back as 1853 and 1854.
In Carlisle v. Hart, 27 Tex. 353, a case quite similar to this in principle, it is said: "It can not be doubted that they must have been cognizant that Timothy Hart had procured the title in his own name at the time or soon after it was issued. At least, as by the ordinary diligence used by most persons in reference to their own affairs, they would, shortly after the issuing of the title, have ascertained the fact, the law will charge them with a knowledge of it from the time they might have thus learned it. Yet the equitable title which the plaintiffs in error now seek to enforce was not asserted by any proceeding which they have prosecuted to judgment, until set up by the answer and petition of intervention filed in this case in December, 1857, a little more than twenty-three years after the grant of the land to Timothy Hart, and several years after his death."
We think these remarks quite applicable to the case at bar, and that after this great lapse of time actual notice to the heirs of Mrs. Willis of this trust, if it existed, and of its repudiation, must be presumed. To hold otherwise would be to say, that the greater the lapse of time, the more difficult it would become to establish the defense of stale demand to a resulting trust.
Appellees in their motion also contend that appellants are only naked trespassers, at least as to a part of the land, and therefore can not interpose the plea of stale demand.
Without deciding as to whether or not a naked trespasser can interpose this plea, we think it can not be said, from the record as presented to us, that appellants occupy this attitude. In our original opinion, we showed how the title to this certificate and land passed from William R. Willis to William Lewis. These instruments we held, and still hold, upon their face, to purport to convey the entire tract.
The next instrument in the chain of title is described as follows in the statement of facts: "Original deed from Marion J. Phillips to William Lewis, dated May 5, 1860, to 1666 acres of land, being an undivided one-half interest of the three-quarters of a league of land out of the headright league of land granted to William R. Willis by the government of Texas, by virtue of certificate number 2745/2846, and patent number 84, and situated, when patented, in Bexar County, and now in the hands of William Phillips, for and in consideration of a certificate of 1800 deeded to the said Lewis out of the certificate granted to H.R. ____, by the Legislature of Texas, number 2741/2842, and $160 cash in hand paid. This deed of warranty, etc., proved up for record by a subscribing witness, and duly recorded," etc. *Page 348 
The next link in the chain is recited in the statement of facts to be, a "deed of transfer on the back of the deed next above set out, from Marion J. Phillips, for value received, to John J. French, Sr., for all right, title, and interest he had in and to land within described, date October 1, 1878, without being to his (French's) heirs or assigns, without habendum clause, and without warranty."
The next instrument is a deed from William Lewis to John J. French, in which the land conveyed is described as follows: "1655 acres of land, situated in Bexar County and in the unorganized territory of Taylor County, less one-fourth, less 1107 acres off the west side of the headright of William R. Willis, by virtue of patent number 84, issued to said Willis by E.M. Pease, Governor of the State of Texas, on the 7th day of July, 1854, the same being the locative interest of Brown and Griffin, having a deed to the same, and less 1666 2/3 acres; an undivided interest of the balance of the three-quarters of a league owned by Marion Phillips, the said 1655 acres sold to the said John J. French being the undivided balance of the three-quarters of a league of the said headright of the said William R. Willis, and patented as above described, and owned by the said M. Phillips; and I, the said Wm. Lewis, for and in consideration," etc.
Construing these extracts from the statement of facts together, there would seem to be a mistake in describing the first one of these instruments as being a conveyance from Marion J. Phillips to William Lewis, and that it should have been a conveyance from William Lewis to Marion J. Phillips. It will be observed that the latter part of this instrument states the consideration to have passed from Phillips to Lewis, and it is hard to understand why he should be making a deed and at the same time paying the consideration. This also receives support from the fact that Phillips, and not Lewis, makes the conveyance on the back of this instrument, and is made clear by the oral testimony of Phillips, admitted without objection, which shows him to have been a purchaser from, and not a seller to, Lewis.
But conceding that we are bound by the literal statement as contained in the record, and that these two instruments do not show a conveyance from Lewis to Phillips, the recitals in the next one, from Lewis to French, clearly do show such a conveyance. In this instrument, copied above, it is clearly stated that Phillips is the owner of an undivided interest of 1666 2/3 acres in this survey. That this is sufficient evidence of a conveyance from Lewis to Phillips, we think there can be but little question. Kimbro v. Hamilton, 28 Tex. 560
[28 Tex. 560]; Shortridge v. Allen, 2 Texas Civ. App. 193[2 Tex. Civ. App. 193].
It is admitted that appellants are the heirs of the grantee in the conveyance from Phillips to French; and by this conveyance they are therefore shown to be the owners of an undivided interest of 1666 2/3 acres, and by the deed from Lewis to French they became the owners of his undivided interest of 1655 acres, making 3321 2/3 acres in all. *Page 349 
The next instrument in appellants' chain of title is a deed from William Lewis to Josiah D. Brown and Thomas Griffin to land described as the west one-fourth of the headright league of land patented to William R. Willis, giving field notes, etc. This deed is dated July 24, 1854.
The next deed is from Thomas Griffin to E. Brown, dated March 1, 1858, for all his right, title, and interest in and to the land described in the foregoing deed.
The next deed is from Elijah Brown and wife, Sarah Brown, to Robert Carter, dated May 2, 1868, for land described as a certain tract or parcel of land lying on the waters of the Clear Fork of the Brazos River, in Bexar County, and State aforesaid, being one-fourth of the headright league of land patented to W.R. Willis, and giving field notes of the west quarter of the league.
The next deed is from Richard Carter and wife, Margaret E. Carter, to William G. Bell, for the land described in the next preceding conveyance. This deed was made January 29, 1875.
Then follows regular chain of title from Bell to J.J. French, Sr., admitted as aforesaid to be the ancestor of appellants.
It will thus be seen, that if Robert Carter, the grantee in the deed from Elijah Brown, be the Richard Carter who made the deed to Bell, appellants' title would be clear to an undivided half of the Brown and Griffin west quarter; and if Elija Brown be the representative of Josiah D. Brown, one of the grantees in the conveyance from Lewis to Brown and Griffin, their title would be clear to the entire survey.
As tending to support this view, it may be stated that the conveyance from Griffin to E. Brown referred to above purports to have been made "for the purpose of a division of land between me (Thomas Griffin) and the heirs of J.D. Brown." The record, however, fails to furnish affirmative evidence showing the death of J.D. Brown, and that E. Brown was his heir, or that Robert and Richard Carter were the same person. We believe, however, the recitals in these instruments, with the other attendant circumstances, furnish sufficient evidence of this, at this late date, to relieve the parties in possession of the land, and claiming thereunder, from the charge of being mere trespassers, and therefore deprived of the right of defending their possession by the interposition of the plea of stale demand. It has been more than once held in this State, that a deed can be established by circumstantial evidence (Bounds v. Little, 75 Tex. 316; Crain v. Huntington, 81 Tex. 614); and we see no reason why the identity of these parties can not be shown in the same way for the purpose here intended to be accomplished. See case of Auerbach v. Wylie, 84 Tex. 615, as to the use of recitals in deeds for the purpose of identification, etc.
If, however, we are in error as to this, the judgment should at least be reversed and the cause remanded, because as rendered, it gives to *Page 350 
appellees an undivided interest in the entire tract, when they should be confined to their interest in this specific one-fourth.
The motion for a rehearing will therefore be overruled.
Motion overruled.